OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:November 30 Date of reporting period: December 31, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX Proxy Voting Records Fund Name: RiverBridge Growth Fund Reporting Period: For the period 12/31/12, commencement date thru June 30, 2013 Vote Summary IHS INC. Security Meeting Type Annual Ticker Symbol IHS Meeting Date 10-Apr-2013 ISIN US4517341073 Agenda 933736766 - Management Record Date 14-Feb-2013 Holding Recon Date 14-Feb-2013 City / Country / United States Vote Deadline Date 09-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROGER HOLTBACK Management For For ELECTION OF DIRECTOR: JEAN-PAUL MONTUPET Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Agenda 933739382 - Management Record Date 20-Feb-2013 Holding Recon Date 20-Feb-2013 City / Country / United States Vote Deadline Date 09-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management For For 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management For For FASTENAL COMPANY Security Meeting Type Annual Ticker Symbol FAST Meeting Date 16-Apr-2013 ISIN US3119001044 Agenda 933738037 - Management Record Date 22-Feb-2013 Holding Recon Date 22-Feb-2013 City / Country / United States Vote Deadline Date 15-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT A. KIERLIN Management For For 1B ELECTION OF DIRECTOR: STEPHEN M. SLAGGIE Management For For 1C ELECTION OF DIRECTOR: MICHAEL M. GOSTOMSKI Management For For 1D ELECTION OF DIRECTOR: WILLARD D. OBERTON Management For For 1E ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management For For 1F ELECTION OF DIRECTOR: REYNE K. WISECUP Management For For 1G ELECTION OF DIRECTOR: HUGH L. MILLER Management For For 1H ELECTION OF DIRECTOR: MICHAEL J. ANCIUS Management For For 1I ELECTION OF DIRECTOR: SCOTT A. SATTERLEE Management For For 1J ELECTION OF DIRECTOR: RITA J. HEISE Management For For 1K ELECTION OF DIRECTOR: DARREN R. JACKSON Management For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 23-Apr-2013 ISIN US74005P1049 Agenda 933743088 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For 1B. ELECTION OF DIRECTOR: OSCAR BERNARDES Management For For 1C. ELECTION OF DIRECTOR: BRET. K. CLAYTON Management For For 1D. ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For 1E. ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1G. ELECTION OF DIRECTOR: IRA D. HALL Management For For 1H. ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For 1I. ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For 1J. ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For 2. TO APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. Management For For 3. A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder For Against 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For MDU RESOURCES GROUP, INC. Security Meeting Type Annual Ticker Symbol MDU Meeting Date 23-Apr-2013 ISIN US5526901096 Agenda 933747632 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS EVERIST Management For For 1B. ELECTION OF DIRECTOR: KAREN B. FAGG Management For For 1C. ELECTION OF DIRECTOR: DAVID L. GOODIN Management For For 1D. ELECTION OF DIRECTOR: A. BART HOLADAY Management For For 1E. ELECTION OF DIRECTOR: DENNIS W. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: THOMAS C. KNUDSON Management For For 1G. ELECTION OF DIRECTOR: PATRICIA L. MOSS Management For For 1H. ELECTION OF DIRECTOR: HARRY J. PEARCE Management For For 1I. ELECTION OF DIRECTOR: J. KENT WELLS Management For For 1J. ELECTION OF DIRECTOR: JOHN K. WILSON Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013. Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ROLLINS, INC. Security Meeting Type Annual Ticker Symbol ROL Meeting Date 23-Apr-2013 ISIN US7757111049 Agenda 933748949 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BILL J. DISMUKE For For 2 THOMAS J. LAWLEY, M.D. For For 3 JOHN F. WILSON For For 2. TO APPROVE THE PERFORMANCE-BASED INCENTIVE CASH COMPENSATION PLAN FOR EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2013. Management For For RITCHIE BROS. AUCTIONEERS INCORPORATED Security Meeting Type Annual and Special Meeting Ticker Symbol RBA Meeting Date 25-Apr-2013 ISIN CA7677441056 Agenda 933752861 - Management Record Date 14-Mar-2013 Holding Recon Date 14-Mar-2013 City / Country / Canada Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT 7. Management For For 02 DIRECTOR Management 1 ROBERT WAUGH MURDOCH For For 2 PETER JAMES BLAKE For For 3 ERIC PATEL For For 4 BEVERLEY ANNE BRISCOE For For 5 EDWARD B. PITONIAK For For 6 CHRISTOPHER ZIMMERMAN For For 7 ROBERT GEORGE ELTON For For 03 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 APPROVAL OF THE RECONFIRMATION OF THE SHAREHOLDER RIGHTS PLAN IN ACCORDANCE WITH THE SHAREHOLDER RIGHTS PLAN AGREEMENT DATED AS OF FEBRUARY 27, 2 COMPANY AND COMPUTERSHARE INVESTOR SERVICES INC., THE FULL TEXT OF WHICH RESOLUTION IS SET OUT IN SCHEDULE "A" TO THE INFORMATION CIRCULAR OF THE COMPANY DATED MARCH 21, 2013. Management For For CEPHEID Security 15670R107 Meeting Type Annual Ticker Symbol CPHD Meeting Date 30-Apr-2013 ISIN US15670R1077 Agenda 933754839 - Management Record Date 04-Mar-2013 Holding Recon Date 04-Mar-2013 City / Country / United States Vote Deadline Date 29-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS L. GUTSHALL Management For For 1B. ELECTION OF DIRECTOR: CRISTINA H. KEPNER Management For For 1C. ELECTION OF DIRECTOR: DAVID H. PERSING Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CEPHEID FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON CEPHEID'S EXECUTIVE COMPENSATION. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 02-May-2013 ISIN US2788651006 Agenda 933751693 - Management Record Date 05-Mar-2013 Holding Recon Date 05-Mar-2013 City / Country / United States Vote Deadline Date 01-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1F. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1I. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1K. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1L. ELECTION OF DIRECTOR: MARY M. VANDEWEGHE Management For For 1M. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVE AMENDMENTS TO THE ECOLAB INC. 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING CONGRUENCY BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. Shareholder Against For LKQ CORPORATION Security Meeting Type Annual Ticker Symbol LKQ Meeting Date 06-May-2013 ISIN US5018892084 Agenda 933752621 - Management Record Date 07-Mar-2013 Holding Recon Date 07-Mar-2013 City / Country / United States Vote Deadline Date 03-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 A. CLINTON ALLEN For For 2 KEVIN F. FLYNN For For 3 RONALD G. FOSTER For For 4 JOSEPH M. HOLSTEN For For 5 BLYTHE J. MCGARVIE For For 6 PAUL M. MEISTER For For 7 JOHN F. O'BRIEN For For 8 GUHAN SUBRAMANIAN For For 9 ROBERT L. WAGMAN For For 10 WILLIAM M. WEBSTER, IV For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF LKQ CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LKQ CORPORATION 1 PLAN TO PERMIT CERTAIN PAYMENTS UNDER THE PLAN TO QUALIFY AS TAX- DEDUCTIBLE PERFORMANCE BASED COMPENSATION, AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 4. APPROVAL OF AN AMENDMENT TO THE LKQ CORPORATION CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 500,000,000 TO 1,000,000,000, AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For 5. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF LKQ CORPORATION. Management For For MEDNAX, INC. Security 58502B106 Meeting Type Annual Ticker Symbol MD Meeting Date 09-May-2013 ISIN US58502B1061 Agenda 933751922 - Management Record Date 12-Mar-2013 Holding Recon Date 12-Mar-2013 City / Country / United States Vote Deadline Date 08-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CESAR L. ALVAREZ For For 2 WALDEMAR A. CARLO, M.D. For For 3 MICHAEL B. FERNANDEZ For For 4 ROGER K. FREEMAN, M.D. For For 5 PAUL G. GABOS For For 6 P.J. GOLDSCHMIDT, M.D. For For 7 MANUEL KADRE For For 8 ROGER J. MEDEL, M.D. For For 9 DONNA E. SHALALA PH.D. For For 10 ENRIQUE J. SOSA PH.D. For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 ISIN US88579Y1010 Agenda 933754966 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder For Against 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For NATIONAL INSTRUMENTS CORPORATION Security Meeting Type Annual Ticker Symbol NATI Meeting Date 14-May-2013 ISIN US6365181022 Agenda 933768701 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES J. TRUCHARD For For 2 JOHN M. BERRA For For 2. TO APPROVE AN AMENDMENT OF NI'S CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK BY Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS NI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For GRAND CANYON EDUCATION, INC. Security 38526M106 Meeting Type Annual Ticker Symbol LOPE Meeting Date 16-May-2013 ISIN US38526M1062 Agenda 933769133 - Management Record Date 26-Mar-2013 Holding Recon Date 26-Mar-2013 City / Country / United States Vote Deadline Date 15-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BRENT D. RICHARDSON For For 2 BRIAN E. MUELLER For For 3 DAVID J. JOHNSON For For 4 JACK A. HENRY For For 5 BRADLEY A. CASPER For For 6 KEVIN F. WARREN For For 7 SARA R. DIAL For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 16-May-2013 ISIN US3719011096 Agenda 933773409 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country / United States Vote Deadline Date 15-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JOHN MULDER For For 3 FREDERICK SOTOK For For 2. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 3. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE CHAIR OF THE BOARD, WHENEVER POSSIBLE, BE AN INDEPENDENT MEMBER OF THE BOARD. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE ABOVE PROPOSALS 2 & 3. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 PURCHASE PLAN. Management For For THE ULTIMATE SOFTWARE GROUP, INC. Security 90385D107 Meeting Type Annual Ticker Symbol ULTI Meeting Date 20-May-2013 ISIN US90385D1072 Agenda 933777508 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 17-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT SCHERR Management For For 1B. ELECTION OF DIRECTOR: ALOIS T. LEITER Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. SAY ON PAY - TO APPROVE, BY NON- BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CHEMED CORPORATION Security 16359R103 Meeting Type Annual Ticker Symbol CHE Meeting Date 20-May-2013 ISIN US16359R1032 Agenda 933782698 - Management Record Date 28-Mar-2013 Holding Recon Date 28-Mar-2013 City / Country / United States Vote Deadline Date 17-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN J. MCNAMARA Management For For 1B. ELECTION OF DIRECTOR: JOEL F. GEMUNDER Management For For 1C. ELECTION OF DIRECTOR: PATRICK P. GRACE Management For For 1D. ELECTION OF DIRECTOR: THOMAS C. HUTTON Management For For 1E. ELECTION OF DIRECTOR: WALTER L. KREBS Management For For 1F. ELECTION OF DIRECTOR: ANDREA R. LINDELL Management For For 1G. ELECTION OF DIRECTOR: THOMAS P. RICE Management For For 1H. ELECTION OF DIRECTOR: DONALD E. SAUNDERS Management For For 1I. ELECTION OF DIRECTOR: GEORGE J. WALSH III Management For For 1J. ELECTION OF DIRECTOR: FRANK E. WOOD Management For For 2. RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 21-May-2013 ISIN US8589121081 Agenda 933774920 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country / United States Vote Deadline Date 20-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: CHARLES A. ALUTTO Management For For 1D. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1E. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1F. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1G. ELECTION OF DIRECTOR: JONATHAN T. LORD, M.D. Management For For 1H. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1I. ELECTION OF DIRECTOR: RONALD G. SPAETH Management For For 1J. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN INCREASING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE FROM 600,,000 SHARES Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 5. STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO HOLD EQUITY AWARDS UNTIL RETIREMENT OR TERMINATING EMPLOYMENT Shareholder Against For ROCKWOOD HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol ROC Meeting Date 21-May-2013 ISIN US7744151033 Agenda 933778170 - Management Record Date 28-Mar-2013 Holding Recon Date 28-Mar-2013 City / Country / United States Vote Deadline Date 20-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SEIFI GHASEMI For For 2 SHELDON ERIKSON For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ROCKWOOD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A STOCKHOLDER PROPOSAL RELATING TO THE VOTE REQUIRED TO ELECT DIRECTORS. Shareholder For Against ANSYS, INC. Security 03662Q105 Meeting Type Annual Ticker Symbol ANSS Meeting Date 22-May-2013 ISIN US03662Q1058 Agenda 933782206 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RONALD W. HOVSEPIAN Management For For ELECTION OF DIRECTOR: MICHAEL C. THURK Management For For ELECTION OF DIRECTOR: BARBARA V. SCHERER Management For For 2. A NON-BINDING, ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For FISERV, INC. Security Meeting Type Annual Ticker Symbol FISV Meeting Date 22-May-2013 ISIN US3377381088 Agenda 933789589 - Management Record Date 26-Mar-2013 Holding Recon Date 26-Mar-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER M. FLINK For For 2 DENNIS F. LYNCH For For 3 KIM M. ROBAK For For 4 DOYLE R. SIMONS For For 5 THOMAS C. WERTHEIMER For For 2. TO APPROVE THE AMENDED AND RESTATED FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF FISERV, INC. Management For For 4. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FISERV, INC. FOR 2013. Management For For 5. TO APPROVE A SHAREHOLDER PROPOSAL RELATING TO EXECUTIVE RETENTION OF STOCK. Shareholder Against For PROTO LABS INC Security Meeting Type Annual Ticker Symbol PRLB Meeting Date 23-May-2013 ISIN US7437131094 Agenda 933784387 - Management Record Date 28-Mar-2013 Holding Recon Date 28-Mar-2013 City / Country / United States Vote Deadline Date 22-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LAWRENCE J. LUKIS For For 2 BRADLEY A. CLEVELAND For For 3 MATTHEW BLODGETT For For 4 RAINER GAWLICK For For 5 JOHN B. GOODMAN For For 6 DOUGLAS W. KOHRS For For 7 MARGARET A. LOFTUS For For 8 BRIAN K. SMITH For For 9 SVEN A. WEHRWEIN For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013 Management For For ROPER INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ROP Meeting Date 24-May-2013 ISIN US7766961061 Agenda 933805559 - Management Record Date 12-Apr-2013 Holding Recon Date 12-Apr-2013 City / Country / United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID W. DEVONSHIRE For For 2 JOHN F. FORT III For For 3 BRIAN D. JELLISON For For 2. TO CONSIDER, ON A NON-BINDING, ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO CONSIDER A PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. Management For For 4. TO RATIFY OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY. Management For For VMWARE, INC. Security Meeting Type Annual Ticker Symbol VMW Meeting Date 29-May-2013 ISIN US9285634021 Agenda 933793273 - Management Record Date 04-Apr-2013 Holding Recon Date 04-Apr-2013 City / Country / United States Vote Deadline Date 28-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 PLAN. Management For For 5. TO APPROVE AN AMENDMENT TO THE 2007 EMPLOYEE STOCK PURCHASE PLAN. Management For For PORTFOLIO RECOVERY ASSOCIATES, INC. Security 73640Q105 Meeting Type Annual Ticker Symbol PRAA Meeting Date 30-May-2013 ISIN US73640Q1058 Agenda 933791902 - Management Record Date 04-Apr-2013 Holding Recon Date 04-Apr-2013 City / Country / United States Vote Deadline Date 29-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN H. FAIN For For 2 DAVID N. ROBERTS For For 2. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 4. APPROVAL OF THE 2013 OMNIBUS INCENTIVE PLAN. Management For For 5. APPROVAL OF THE 2- EQUITY INCENTIVE PLAN. Management For For STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 03-Jun-2013 ISIN US8550301027 Agenda 933797207 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 31-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ARTHUR M. BLANK Management For For 1C. ELECTION OF DIRECTOR: DREW G. FAUST Management For For 1D. ELECTION OF DIRECTOR: JUSTIN KING Management For For 1E. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1F. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For 1G. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For 1H. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. SMITH Management For For 1J. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For 1K. ELECTION OF DIRECTOR: RAUL VAZQUEZ Management For For 1L. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For 1M. ELECTION OF DIRECTOR: PAUL F. WALSH Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 4. NON-BINDING STOCKHOLDER PROPOSAL TO PROVIDE PROXY ACCESS FOR STOCKHOLDERS HOLDING 1% OF THE COMPANY'S COMMON STOCK FOR ONE YEAR. Shareholder Against For 5. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO HAVE AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For POWER INTEGRATIONS, INC. Security Meeting Type Annual Ticker Symbol POWI Meeting Date 03-Jun-2013 ISIN US7392761034 Agenda 933797726 - Management Record Date 12-Apr-2013 Holding Recon Date 12-Apr-2013 City / Country / United States Vote Deadline Date 31-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BALU BALAKRISHNAN For For 2 ALAN D. BICKELL For For 3 NICHOLAS E. BRATHWAITE For For 4 WILLIAM GEORGE For For 5 BALAKRISHNAN S. IYER For For 6 E. FLOYD KVAMME For For 7 STEVEN J. SHARP For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For COSTAR GROUP, INC. Security 22160N109 Meeting Type Annual Ticker Symbol CSGP Meeting Date 04-Jun-2013 ISIN US22160N1090 Agenda 933803985 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 03-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL R. KLEIN For For 2 ANDREW C. FLORANCE For For 3 DAVID BONDERMAN For For 4 MICHAEL J. GLOSSERMAN For For 5 WARREN H. HABER For For 6 JOHN W. HILL For For 7 CHRISTOPHER J. NASSETTA For For 8 DAVID J. STEINBERG For For 2. TO APPROVE A PROPOSAL REMOVING THE VOTING STANDARD FROM THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION SO THAT THE BOARD OF DIRECTORS MAY PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For IPC THE HOSPITALIST COMPANY, INC Security 44984A105 Meeting Type Annual Ticker Symbol IPCM Meeting Date 05-Jun-2013 ISIN US44984A1051 Agenda 933804014 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 04-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 FRANCESCO FEDERICO, MD For For 2 C. THOMAS SMITH For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3 SAY ON PAY - A NON-BINDING ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ATHENAHEALTH INC Security 04685W103 Meeting Type Annual Ticker Symbol ATHN Meeting Date 06-Jun-2013 ISIN US04685W1036 Agenda 933805511 - Management Record Date 10-Apr-2013 Holding Recon Date 10-Apr-2013 City / Country / United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHARLES BAKER For For 2 DEV ITTYCHERIA For For 3 JOHN A. KANE For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ATHENAHEALTH, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 03 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2 AND INCENTIVE PLAN. Management For For 04 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 07-Jun-2013 ISIN US9311421039 Agenda 933799364 - Management Record Date 11-Apr-2013 Holding Recon Date 11-Apr-2013 City / Country / United States Vote Deadline Date 06-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1D. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1E. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1F. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1G. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1K. ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1L. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1M. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVAL OF THE WAL-MART STORES, INC. MANAGEMENT INCENTIVE PLAN, AS AMENDED Management For For 5. SPECIAL SHAREOWNER MEETING RIGHT Shareholder Against For 6. EQUITY RETENTION REQUIREMENT Shareholder Against For 7. INDEPENDENT CHAIRMAN Shareholder Against For 8. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For DEALERTRACK TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol TRAK Meeting Date 11-Jun-2013 ISIN US2423091022 Agenda 933809153 - Management Record Date 23-Apr-2013 Holding Recon Date 23-Apr-2013 City / Country / United States Vote Deadline Date 10-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ANN B. LANE For For 2 JOHN J. MCDONNELL, JR. For For 3 BARRY ZWARENSTEIN For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DEALERTRACK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF EACH EXECUTIVE OFFICER, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. Management For For TARGET CORPORATION Security 87612E106 Meeting Type Annual Ticker Symbol TGT Meeting Date 12-Jun-2013 ISIN US87612E1064 Agenda 933808163 - Management Record Date 15-Apr-2013 Holding Recon Date 15-Apr-2013 City / Country / United States Vote Deadline Date 11-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For For 1B. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1C. ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For 1D. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1E. ELECTION OF DIRECTOR: MARY N. DILLON Management For For 1F. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: MARY E. MINNICK Management For For 1H. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1I. ELECTION OF DIRECTOR: DERICA W. RICE Management For For 1J. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management For For 1K. ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1L. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 4. SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For 5. SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. Shareholder Against For INNERWORKINGS, INC. Security 45773Y105 Meeting Type Annual Ticker Symbol INWK Meeting Date 20-Jun-2013 ISIN US45773Y1055 Agenda 933816956 -Management Record Date 22-Apr-2013 Holding Recon Date 22-Apr-2013 City / Country / United States Vote Deadline Date 19-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERIC D. BELCHER For For 2 JACK M. GREENBERG For For 3 LINDA S. WOLF For For 4 CHARLES K. BOBRINSKOY For For 5 J. PATRICK GALLAGHER JR For For 6 DAVID FISHER For For 7 JULIE M. HOWARD For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
